DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 05/14/2021 are acknowledged.  
The examiner also acknowledges applicants filed declaration on 05/14/2021. 
In light of claim amendments and arguments, the previous 103 rejection has been withdrawn. 
However, a new grounds of rejection is made, see below. 
Response to Arguments
Applicant’s arguments filed on 05/14/2021 have been fully considered but are moot in view of the following new grounds of rejection. 
Claim objections
Claim 140-148 are objected to because of the following informalities: the ADC is a final product and the recited components, such as CD33, CD123 FOLR1 etc., are fragments of 
Claims 89-91, 140-149, 152-153, 157 and 160-161 are objected to because of the following informalities: claims recite abbreviations at several places in the claim language, which need to be fully recited in the respective claims (at least the first time they appear in a claim) with the abbreviation in parenthesis, if needed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 3-4, 9-13, 19, 25, 36, 41, 89-92, 140-143 and 145-162 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2013/0281678 A1)  in view of Sebeika et al (J.Flow Chem., 2015, 5(3), 151-154; see applicants filed IDS, dated 05/29/2019), Mohanty et al (Journal of Membrane Science, 2008, 307, 117-125; see applicants filed IDS, dated 05/29/20196) and Tang et al [Scientific Reports, 2017, 7:7763; see applicants filed IDS dated 05/29/2019].     
Claims are drawn to a continuous method for producing an antibody drug conjugate (ADC) composition comprising, 
(i) conjugating an antibody or antigen-binding fragment thereof to a drug to form an ADC in a flow reactor, wherein one or more conjugation reaction reagents are continuously added to the flow reactor, 
(ii) removing unconjugated drug, and 
(iii) exchanging the ADC into a stable buffer; 
wherein (i) to (iii) are performed continuously; and 

wherein the conjugation reaction reagents optionally comprises a linker;
wherein the ADC composition has an average drug-to-antibody ratio from 2 to 8; and 
wherein the ADC comprises an IgA, IgD, IgE, IgG, or IgM antibody or antigen-binding fragment thereof.

For the claims 1, 12 and 162:
Dai et al teach a process for preparing a [cell-binding agent]-[cytotoxic agent] conjugate comprising the steps of: (a) contacting a cell-binding agent with a bifunctional crosslinking reagent to covalently attach a linker to the cell-binding agent and thereby prepare a first mixture comprising cell-binding agents having linkers bound thereto, (b) subjecting the first mixture to tangential flow filtration, selective precipitation, adsorptive filtration, or adsorptive chromatography and thereby prepare a purified first mixture of cell-binding agents having linkers bound thereto, (c) conjugating a cytotoxic agent to the cell-binding agents having linkers bound thereto in the purified first mixture by reacting the cell-binding agents having linkers bound thereto with a cytotoxic agent in a solution having a pH of about 4 to about 9 to prepare a second mixture comprising (i) cell-binding agent chemically coupled through the linker to the cytotoxic agent, (ii) free cytotoxic agent, and (iii) reaction by-products, and (d) subjecting the second mixture to selective precipitation, adsorptive filtration, or adsorptive chromatography to purify the cell-binding agents chemically coupled through the linkers to the cytotoxic agent from the other components of the second mixture and thereby prepare a purified second mixture of cell-binding agents chemically coupled through the linkers to the cytotoxic agent, with the proviso that if the first mixture is subjected to tangential flow filtration in step (b), the second mixture is not subjected to adsorptive chromatography in step (d). [See claims]. 
Dai et al further teach that cell-binding agent is an antibody and cytotoxic agent is selected from the group consisting of maytansinoids, taxanes, and CC1065 and cell-binding agent is chemically coupled to the cytotoxic agent via chemical bonds selected from the group consisting of disulfide bonds, acid labile bonds, photolabile bonds, peptidase labile bonds, thioether bonds, and esterase labile bonds. [See claims 7-17]. 
The differences between Dai et al and instant claims are as follows:
(i) Dai et al silent on “continuous” process in a flow reactor;
(ii) Dai et al silent on the recited drug to antibody ratio.
With regard to (i) and (ii) of above, at the outset, the established case law says that batch and continuous processes are not patentably distinct. See, e.g., In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). 
In addition to above, Sebeika et al teach the preparation of antibody drug conjugates (ADCs) using continuous flow microreactor technology and its advantages in making ADCs [see abstract and Conclusions], wherein the reaction reagents comprises antibody, drug (or dye or FSB) and linkers [see abstract and Schemes 1 & 2]. The document also mentions that the purification of conjugates, which implies that the process comprises the step of removing the unconjugated Ab or drugs. 
Sebeika et al further teach that it is difficult to control drug-to-antibody ratio effectively in the conventional methods [see Introduction], and also showed the advantages of using flow or continuous process for making the ADCs [see Table 2, and right column in page 153 to left column in page 154].  
The ratios of reactants are considered as “result effective” parameters and a skilled always determine optimal ratios through the routine experimentation. In In re Alter, 220 F. 
For claims 3 and 25:
Dia et al teach chromatographic methods to purify the components, see above in ‘For the claims 1 and 12’. The ‘flow-through column chromatography’ is nothing but simple column chromatography, wherein the stationary phase is placed in a vertical glass column, and the mobile phase is added to the top and flows down through the column. The technology is well known in the art. 
The limitation of SPTFF or countercurrent diafiltration can be cured by Mohanty et al. Please note that the claim requires using either SPTFF or countercurrent diafiltration. 
Mohanty et al teach countercurrent diafiltration to in removing impurities and purify antibody in a continuous buffer exchange process, wherein the purification of mAb from simulated mammalian cell culture supernatant using a novel continuous, single-, two- and three stage, tangential-flow, cascade ultrafiltration configuration is applied. [See abstract and Figures]. Mohanty et al further teach that the mAb purity was significantly improved using the two-stage countercurrent cascade UF system, and both mAb purity and recovery were further improved by using the three-stage countercurrent cascade UF system [see Conclusions in page 124].
For claims 4 and 9-11:
These limitations are interpreted as ‘preparing/providing the final solutions of antibody or drug, linker etc., before adding these components to the conjugation reaction’ continuously. Though it is obvious to keep filling the feed containers with the required reactants to continue the conjugation reaction, but the cited prior art also teaches the same. For example, in the teachings Dai et al, the reactant components are already pre-processed, and the reactants in the teachings of Sebeika et al and Mohanty et al are already preprocessed and being added continuously to the conjugation reaction, absent evidence to the contrary. 
For claims 13 and 19:
Dai et al teach a linker in their preparation of ADC [see above ‘For claims 1 and 12’] and see ‘For claims 4 and 9-11’ above for pre-processing step. 
For claim 36:
The limitation is an end property of the claimed method. As explained above, specifically for claim 1 and 12, the prior art teach advantages of continuous process in making ADSs and therefore, these properties are expected. 
For claim 41, 156:
Tang et al teach real-time analysis of drug-antibody ratios of ADCs for synthesis, process optimization, and quality control. [See entire document].
For claims 89-91:
These claims further limit the independent claim to the recited species for the ADCs. However, applicants are already acknowledged in the specification that these species are already known [see 0164-0169, 0171]. In addition, Dai et al also teach possible antibody or their fragments, drugs and possible linkers [0035-0071 and claims]. The same reasoning as explained in “For claims 1 and 12” above is applicable to the remaining claim limitations. 
For claim 92:
The recited range is from 5oC to elevated temperature (no more than 55oC as defined by the specification in 0051-0054). Accordingly, the room temperature is also an elevated temperature. Dai et al provided guidance on the temperature range for their process [0019-0020], Sebeika et al teach temperature range of 25-50oC [see Tables], and Mohanty et al teach that their process was carried out at room temperature [see section 2.3].
For claims 140-153 and 157-161:
These claims further limit the independent claim to the recited species for the antibody fragments present in the ADCs. However, applicants are already acknowledged in the specification that these species are already known [see 0164-0169, 0171]. In addition, Dai et al also teach possible antibody or their fragments, drugs and possible linkers [0035-0071 and claims].
For claim 154-155:
Mohanty et al teach countercurrent diafiltration to in removing impurities and purify antibody in a continuous buffer exchange process. The reducing or oxidizing peptides are common practice in the protein chemistry to maintain the stability of the peptides or proteins. A skilled person always choose the proper strategy, that means when to reduce or oxidize the peptide, through a routine experimentation. If applicants think this is the critical or novel, then applicants may have to explain in their response. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, preparative methods for ADCs continuous way, advantages of continuous process, and on-line monitoring systems etc, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method for producing ADCs with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658